Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 Response to Amendment
The amendment submitted 05/17/2022 has been entered. Claims 1-12 remain pending.  

The amendments to the claims have overcome each and every objection to the claims made in Final Rejection mailed 03/18/2022 and those objections are hereby withdrawn.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new or modified grounds of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170306985 to Strehle in view of US 6071079 to Litvin in further view of US 20170343016 to Kim as evidenced by US 10578322 to Sato, US D414256 to Thomas, US 2017431 to Anderson, and US 1769922 to Harris. 
(a) Regarding claim 1: 
	(i) Strehle discloses a fan cover shell (see abstract), comprising: 
an outer frame (radially outer portion comprising webs 4, Figs 1-3); 
multiple annular auxiliary reinforcement ribs (coaxial circumferential webs 3, Figs 1-3), arranged from the center of the fan cover shell towards the outer frame (Fig 1); and 
multiple main reinforcement ribs (radial webs 2 located in the central region, Par 0013, i.e. the longest of radial ribs 2 of which there are only four; Figs 1-3) respectively extending from the center of the fan cover shell to the outer frame (Fig 1) and intersecting with the auxiliary reinforcement ribs to form multiple ventilation grills (spaces between adjacent auxiliary and main reinforcement ribs, Figs 1-3), and
wherein at least one of the main reinforcement ribs forms a multi-section curve (any arbitrary sections of elliptical contour 5, Par 0028, Figs 4-5).

(ii) Strehle does not explicitly disclose: 
wherein a first arc-shaped air guide surface is disposed on a windward side of the main reinforcement rib,  
wherein a width of the windward side of the main reinforcement rib is greater than that of a leeward side, nor
wherein from the center of the fan cover to the outer frame, the at least one of the main reinforcement rib bends towards a clockwise direction and subsequently bends towards an anti-clockwise direction. 
(iii) Litvin is also in the field of fans (see title) and teaches a fan cover shell (front grill 25), comprising:
multiple main reinforcement ribs (rib 27 comprising segments 27A-C, Figs 1-5), 
wherein each main reinforcement rib of the main reinforcement ribs comprises a first arc-shaped air guide surface (front end 40, Fig 3) disposed on a windward side of the main reinforcement rib (“air direction”, Fig 3); and
wherein a width (diameters of windward and leeward sides of the rib, D and D1 respectively of Col 3 Lns 1-2, Fig 3) of the windward side of the main reinforcement rib is greater than that of a leeward side (Col 3 Lns 1-2, Fig 3). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all main and auxiliary reinforcement ribs as disclosed by Strehle with the above aforementioned first arc-shaped air guide surface and widths as taught by Litvin for the purpose of increasing the velocity of the delivered air (see abstract).  

(v) Kim is also in the field of fans (see title) and teaches a fan cover (fan guard 40) wherein from a center of the fan cover (hub 401, Fig 4) to an outer frame (outermost second rib 4022 attached to auxiliary ribs 4023, Fig 4), at least one main reinforcement rib (first rib 4021) bends towards a clockwise direction and subsequently bends towards an anti-clockwise direction (Fig 4). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the main reinforcement ribs as disclosed by Strehle to bend as taught by Kim for the purpose of forming the fan cover shell with greater rigidity outwardly from the hub (Par 0028). 
(vii) The proposed combination does not teach wherein the at least one of the main reinforcement rib bend towards a clockwise direction again. 
(viii) The Applicant has disclosed no criticality nor any unexpected results by having the at least one main rib bend towards a clockwise direction again and it appears the at least one main reinforcement rib of the proposed combination would perform equally well if modified to bend towards a clockwise direction again as claimed. 
(ix) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one main reinforcement rib as taught by the proposed combination to bend towards a clockwise direction again as an obvious matter of design choice thereby arriving at a shape configuration well known in the art as evidenced by Sato (outlet end 602 shown in Fig 4, from a radially inner end to a radially outer end, to first bend towards a clockwise direction, then towards a counterclockwise direction, and then towards a clockwise direction again), Thomas (Fig 1), Anderson (arms 19 shown in Figs 1/3/5 to bend, from a radially inner end to a radially outer end, towards one circumferential direction, then towards another circumferential direction, and then towards the one circumferential direction again; said circumferential directions being clockwise, counterclockwise, then clockwise again in Figs 1 and 5), and Harris (unlabeled ribs of fan guard shown in Fig 4 which, from a radially inner end to a radially outer end, bend towards a clockwise direction, then in a counterclockwise direction, and then in a clockwise direction). 
	(b) Regarding claim 2: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein the curvature and arc length of the multi-section curve gradually increase from the center of the fan cover shell towards the outer frame (when evaluated from the center in a radially outward direction, elliptical contour 5 has both increasing curvature, i.e. smaller radius of curvature; and increasing arc length, i.e. arc length is zero at center-most section of elliptical contour 5 and is maximum at radially outer section of elliptical contour 5; Figs 4-5).
(c) Regarding claim 3: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein an angle formed between adjacent main reinforcement ribs (see interpretation of main reinforcement ribs described in above rejection of claim 1) is at least 15 degrees (as there are only 4 main reinforcement ribs, the angle between adjacent main reinforcement ribs must be around 90 degrees).
(d) Regarding claim 5: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein a second arc-shaped air guide surface is disposed at a windward side of at least one of the auxiliary reinforcement rib (see rejection of claim 1 above), and a width of the windward side of at least one of the auxiliary reinforcement rib is greater than that of the leeward side (Litvin: Fig 3).
(e) Regarding claim 6: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein a third arc-shaped air guide surface is disposed at the leeward side of the outer frame (Litvin: outer frame at leeward side has ring 26 which is arc-shaped, i.e. circular, in Fig 1 and arc-shaped in Fig 2 either having an arcuate airfoil shape or a mating surface matching said airfoil shape).
(f) Regarding claim 10: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches a center plate (Litvin: center plate 30, Figs 1-2) disposed at the center of the outer frame (Litvin: Figs 1-2), the multiple main reinforcement ribs respectively extending from the center plate to the outer frame (Litvin: Col 2 Lns 42-43/55-56).
(g) Regarding claim 11: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination does not explicitly teach wherein the fan cover shell according to claim 1 is used in an air conditioning unit. 
(iii) The preamble of the claim merely states the intended use of the fan cover shell (i.e. for use in an air conditioning unit) rather than any distinct definition of any of the claimed invention’s limitations and therefore carries little patentable weight; further, the preamble’s recitation of the fan cover shell’s intended use does not result in any structural difference, i.e. does not define any structural features of an air conditioning unit beyond the structural features of the fan cover shell, and therefore does not limit the claim scope to distinguish over the prior art. See MPEP 2111.02(II). 
(h) Regarding claim 12: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein a plurality of the multiple main reinforcement ribs include the multi-section curve (Kim: Fig 4), wherein from the center of the fan cover to the outer frame, the plurality of the multiple main reinforcement ribs bend towards a clockwise direction and subsequently bend towards an anti-clockwise direction, and then bend towards the clockwise direction again (see rejection of claim 1 above). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170306985 to Strehle in view of US 6071079 to Litvin in further view of US 20170343016 to Kim as evidenced by US 10578322 to Sato, US D414256 to Thomas, US 2017431 to Anderson, and US 1769922 to Harris in even further view of US 4927324 to Coup as evidenced by OSHA Instruction STD 1-12-001. 
(a) Regarding claim 4: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination does not explicitly teach wherein a gap between adjacent auxiliary reinforcement ribs is 8-10 mm.
(iv) Coup is also in the field of fans (see title) and teaches wherein lateral (i.e. non-longitudinal) spacing of grill openings is less than 0.5 inches which includes the claimed spacing of 8-10 mm (corresponding to around 0.315 – 0.394 inches). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified adjacent auxiliary reinforcement ribs as taught by the proposed combination to be spaced within the claimed range for the purpose of meeting common safety requirements (OSHA requirements, Col 1 Lns 21-23; see also current 29 CFR 1910.212[a][5] as evidenced by OSHA Instruction STD 1-12-001 section “3. Interpretation”). 


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170306985 to Strehle in view of US 6071079 to Litvin in further view of US 20170343016 to Kim as evidenced by US 10578322 to Sato, US D414256 to Thomas, US 2017431 to Anderson, and US 1769922 to Harris in even further view of US 5838534 to Yang. 
(a) Regarding claim 7: 
(i) The proposed combination teaches the fan cover shell according to claim 6.  
(ii) The proposed combination further teaches multiple grooves (Strehle: attachment webs 4, Figs 1-3) disposed at the leeward side of the outer frame (Strehle: Figs 1-2), bolt mounting holes being disposed in the grooves (each attachment web 4 has a bolt hole, Fig 1). 
(iii) The proposed combination does not explicitly teach bumps matching the grooves, wherein a first surface of at least one of the bumps facing the leeward side has an outline matching the third arc-shaped air guide surface, and a second surface of the at least one of the bumps facing the at least one of the grooves and the at least one of the grooves together forming a bolt accommodation space.



(iv) Yang is also in the field of grooves with bolt mounting holes (see abstract) and teaches: 
an outer frame (cover 20) comprising a plurality of grooves (fastener well 21), 
each groove comprising a bolt mounting hole (hole in fastener well 21 through which screw fastener 40 passes through, Figs 3/5/8), and 
bumps (fastener cap 30) matching the grooves (Figs 1/3-4/8), 
wherein a first surface of at least one of the bumps facing away from the groove has an outline matching an outward facing profile of the outer frame (both the phantom cross sectional profile as shown in Figs 3/8 as well as the perimeter profile of the groove as shown in Figs 2/4-5), and 
a second surface of the at least one of the bumps facing the groove and the at least one groove together form a bolt accommodation space (interior volume of fastener well 21 between fastener cap 30 and back cover 20 in which fastener 40 is located, Figs 3/5/8).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves as taught by the proposed combination with the above aforementioned bumps as taught by Yang for the purpose of improving aesthetics (Col 1 Lns 30-36; Col 2 Lns 5-7) while maintaining ease of installation and removal of the bumps without needing a tool (Col 1 Ln 63 – Col 2 Ln 7). 
(b) Regarding claim 8: 
(i) The proposed combination teaches the fan cover shell according to claim 7.  
(ii) The proposed combination further teaches wherein side walls of at least one of the bumps and side walls of at least one of the grooves (ribs comprising projections 31/32 and rib 33 of fastener cap 30; any wall defining fastener well 21) are respectively disposed with positioning ribs (projections 31/32, Figs 3-4/6-8) and/or positioning grooves (assembly grooves 23/25, Figs 5-8) that engage each other (Col 3 Lns 44-48, Figs 5-8).
(c) Regarding claim 9: 
(i) The proposed combination teaches the fan cover shell according to claim 7.  
(ii) The proposed combination further teaches wherein the fan cover shell comprises 4-8 of the grooves and bumps (Strehle: grille 1 comprises 4 attachment webs 4; in the proposed combination, each web 4 of Strehle would receive a fastener cap as taught by Yang and described in rejection of claim 7 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745